Exhibit 10.1 EXECUTION SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT dated as of March 24, 2017 among PENNYMAC CORP., as a Borrower, PENNYMAC HOLDINGS, LLC as a Borrower, and CITIBANK, N.A.,as Lender Table of Contents Page ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS 1 Section 1.01 Definitions; Construction 1 Section 1.02 Accounting Matters 2 ARTICLE II LOANS, BORROWING, PREPAYMENT 2 Section 2.01 Loans 2 Section 2.02 Note 3 Section 2.03 Servicing Schedules and Funding Requests 3 Section 2.04 Borrowing Base Reports 4 Section 2.05 Interest 4 Section 2.06 Increased Capital Costs 5 Section 2.07 Alternate Rate of Interest 6 Section 2.08 Mandatory Repayment of Loans 6 Section 2.09 Optional Prepayment 7 Section 2.10 Commitment Fee 7 Section 2.11 Subservicer Credit Event 7 Section 2.12 Subordination 7 ARTICLE III PAYMENTS; COMPUTATIONS; TAXES; FEES 8 Section 3.01 Payments and Computations, Etc. 8 Section 3.02 Taxes 8 Section 3.03 Fees and Expenses 11 ARTICLE IV SECURITY INTEREST 11 Section 4.01 Security Interest 11 Section 4.02 Provisions Regarding Pledge of Eligible Assets to Be Included In Financing
